   Case 3:20-cr-00097-FLW Document 6 Filed 04/15/21 Page 1 of 1 PageID: 25




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                :     Hon. Freda L. Wolfson
                                        :
     v.                                 :     Crim. No. 20-97 (FLW)
                                        :
MOHSIN RAZA,                            :     ORDER
 a/k/a “Mohsin Raza Amiri,” and         :
MUJTABA ALI RAZA,                       :
 a/k/a “Mujtaba Ali Lilani,”            :
 a/k/a “Mujtaba Ali,”                   :
 a/k/a “Mujtaba”                        :



      This matter having come before me on the application of the United
States for an order unsealing the indictment and arrest warrants in this
                       15th day of April, 2021, ORDERED that the case is hereby
matter, it is on this _____
UNSEALED.




                                    ____________________________________
                                    Hon. Freda L. Wolfson
                                    Chief United States District Judge
